Case 6:20-cv-00465-ADA Document 29-13 Filed 10/02/20 Page 1 of 7




                 EXHIBIT 
                 Case 6:20-cv-00465-ADA Document 29-13 Filed 10/02/20 Page 2 of 7
10/1/2020                                 Matthew Hogan - Managing Director - Brazos Licensing and Development | LinkedIn



                                                                                                                Join now     Sign in


            Matthew Hogan




     Matthew Hogan                                                                          Brazos Licensing and
                                                                                            Development
     Managing Director at Brazos Licensing and
     Development                                                                            Boston College
     New York, New York · 500+ connections
                                                                                            Blog
            Sign in to Connect




     Activity
     James Obletz has been named president of Delaware North's travel division:
     http://ow.ly/sOnR50y3qE0
     Liked by Matthew Hogan


                            Historically, there's been a long-standing link between #HolidaySales
                            and Q4 S&P performance, says our CIO. What could this year's
                            numbers suggest...
                            Liked by Matthew Hogan


                            Plurilock's had tremendous growth over the last 6 months. I'm very
                            proud of the team and what we've accomplished. #mfa #itsecurity
                            #cybersecurity...
                            Liked by Matthew Hogan


https://www.linkedin.com/in/matthew-hogan-76155b23                                                                                     1/6


                                                                                                                            Exhibit 10, Page 1
                  Case 6:20-cv-00465-ADA Document 29-13 Filed 10/02/20 Page 3 of 7
10/1/2020                                 Matthew Hogan - Managing Director - Brazos Licensing and Development | LinkedIn



                                                                                                                Join now     Sign in
            Sign in to see all activity

            Matthew Hogan


     Experience
                  Managing Director
                  Brazos Licensing and Development
                  Jan 2020 – Present · 10 months
                  Waco, Texas, United States
                  Brazos Licensing and Development is a patent advisory and monetization platform. We
                  help entrepreneurs, inventors, technologists and patent owners exercise their intellectual
                  property rights. We also provide funding and liquidity in patent-related transactions.

                  CEO/Founder
                  Datacoup
                  May 2012 – Jan 2020 · 7 years 9 months


                  Vice President: Fixed Income Sales
                  Deutsche Bank
                  Jun 2010 – Feb 2011 · 9 months
                  New York
                  Vice President: Institutional Fixed Income sales
                  All Securitized products.

                  Vice President: Fixed Income Sales
                  CRT Capital Group
                  Dec 2008 – Mar 2010 · 1 year 4 months
                  Stamford Connecticut
                  Vice President: Institutional Fixed Income Sales
                  All Securitized Products.

                  Associate: Institutional Fixed Income Sales
                  Lehman Brothers, Inc
                  Nov 2003 – Nov 2008 · 5 years 1 month
                  Greater New York City Area & San Francisco

https://www.linkedin.com/in/matthew-hogan-76155b23                                                                                     2/6


                                                                                                                            Exhibit 10, Page 2
                 Case 6:20-cv-00465-ADA Document 29-13 Filed 10/02/20 Page 4 of 7
10/1/2020                                 Matthew Hogan - Managing Director - Brazos Licensing and Development | LinkedIn



                                                                                                                Join now     Sign in


            Matthew Hogan

     Education
                 Boston College
                 BS · Marketing
                 1999 – 2003


                 scarsdale
                 1995 – 1999




     Groups
                 The Personal Data Economy



                 Congressional Internet Caucus Academy




            View Matthew’s full profile
            See who you know in common

            Get introduced

            Contact Matthew directly


              Sign in to view full profile




     People also viewed
                 Bea Iturregui
                 VP, Brand Partnerships at Laundry Service + Cycle
https://www.linkedin.com/in/matthew-hogan-76155b23                                                                                     3/6


                                                                                                                            Exhibit 10, Page 3
                 Case 6:20-cv-00465-ADA Document 29-13 Filed 10/02/20 Page 5 of 7
10/1/2020                                 Matthew Hogan - Managing Director - Brazos Licensing and Development | LinkedIn



                                                                                                                Join now     Sign in


            Matthew Hogan


                 Keeley Hunter Batista
                 Director of Data Analytics at Earnest Research
                 New York, NY

                 Collin Kelly
                 Senior Software Engineer at Earnest Research
                 Brooklyn, NY

                 Avniel Dravid
                 Product Leader (Cory Booker 2020, Amazon, Axon, and Multiple Startups)
                 New York City Metropolitan Area

                 Kydia Huertas
                 Former Executive Assistant at News Corp
                 New York, NY

                 J Peter McCubbin
                 M at J.P.
                 Los Angeles, CA

                 Casey Falvey
                 Product Designer
                 Honolulu County, HI

                 Premkumar Stephen
                 Technology Leader / Engineering Manager / Architect
                 New York, NY

                 Mark Wanamaker
                 Energy Storage Sales/Business Development at Lockheed Martin Energy Storage
                 Denver, CO

     Show more profiles



     Others named Matthew Hogan
                 Matt Hogan
                 Retained Executive Search ► I help Boards and CEOs build execution focused management teams
https://www.linkedin.com/in/matthew-hogan-76155b23                                                                                     4/6


                                                                                                                            Exhibit 10, Page 4
                 Case 6:20-cv-00465-ADA Document 29-13 Filed 10/02/20 Page 6 of 7
10/1/2020                                 Matthew Hogan - Managing Director - Brazos Licensing and Development | LinkedIn



                                                                                                                Join now     Sign in


            Matthew Hogan

                 Matthew Hogan
                  AVP Architecture & Tech Solutions at Manulife
                 Newburyport, MA

                 Matthew Hogan
                 Senior Software Engineer Contract at Mastercard
                 Ireland


     454 others named Matthew Hogan are on LinkedIn


            See others named Matthew Hogan



     Add new skills with these courses
                           Behavioral Finance Foundations


                           Real Estate Deal Structuring: Introduction to the Waterfall
                           Framework




                           Understanding Capital Markets




            See all courses



     Matthew’s public profile badge
     Include this LinkedIn profile on other websites


                   Matthew Hogan
                   Managing Director at Brazos Licensing and Development


                Managing Director at Brazos Licensing and Development
https://www.linkedin.com/in/matthew-hogan-76155b23                                                                                     5/6


                                                                                                                            Exhibit 10, Page 5
                 Case 6:20-cv-00465-ADA Document 29-13 Filed 10/02/20 Page 7 of 7
10/1/2020                                 Matthew Hogan - Managing Director - Brazos Licensing and Development | LinkedIn



                                                                                                                Join now     Sign in


            Matthew Hogan



            View profile badges




                 © 2020                                                   About

     Accessibility                                                        User Agreement

     Privacy Policy                                                       Cookie Policy

     Copyright Policy                                                     Brand Policy

     Guest Controls                                                       Community Guidelines

     Language




https://www.linkedin.com/in/matthew-hogan-76155b23                                                                                     6/6


                                                                                                                            Exhibit 10, Page 6
